Title: From Thomas Jefferson to United States Senate, 16 January 1809
From: Jefferson, Thomas
To: United States Senate


                                          
                     Jan. 16. 1809.
                            
                            
                        
                  The secretary of the navy’s list of nominations of officers for the marine corps & of Surgeons mates for the navy was sent to the Senate this day.
                  
                     Th:J.
                     
                Enclosure
                                    
                     
                        To the Senate of the United States 
                        
                     
                     I nominate
                     Henry Caldwell of Massachusetts to be a captain in the Marine Corps in the place of Robert Rankin resigned.
                     
                        
                           
                              Robt. D. Wainwright
                              of S. Carolina
                           
                           
                              William Anderson
                              of New Jersey
                           
                           
                              Nelson Luckett
                              of Virginia
                           
                           
                              Thos. H. Pinckney
                              of S. Carolina
                           
                           
                              Thos. R. Swift
                              of Pennsylvania
                           
                           
                              Lee Massey jr.
                              of Virginia
                           
                           
                              John Brooks jr.
                              of Massachusetts &
                           
                           
                              Andrw. Hasell
                              of S. Carolina
                           
                           
                              to be first lieutenants in the MarineCorps, promoted from Second Lieutenants.
                           
                           
                              Robt. Gardner
                              of Massachusetts
                           
                           
                              Ichabod B. Crane
                              of New York
                           
                           
                              James Ragland
                              of Virginia
                           
                           
                              Lewis G. A. Armistead
                              of Virginia
                           
                           
                              Roger Jones
                              of Virginia
                           
                           
                              Edwd. V. Wilmer
                              of Maryland
                           
                           
                              Henry M. Parker
                              of S. Carolina
                           
                           
                              Willm: D. Wilson
                              of S. Carolina
                           
                           
                              John Crabb
                              of Pennsylvania
                           
                           
                              Henry H. Ford
                              of Pennsylvania
                           
                           
                              to be second lieutenants in the Marine Corps.
                           
                           
                              John Maxwell
                              of Maryland
                           
                           
                              Samuel Davis
                              of Virginia
                           
                           
                              Stith Lewis
                              of Virginia
                           
                           
                              William Barr
                              of Pennsylvania
                           
                           
                              Saml. R. Trevitt
                              of Massachusetts
                           
                           
                              Thos. J. H. Cushing
                              of Massachusetts,
                           
                           
                              to be Surgeons Mates in the navy of the United States.—
                           
                        
                     
                     
                        Th: Jefferson
                        
                        Jan. 16. 1809.
                     
                  
                  
               